 


 HR 274 ENR: Modernizing Government Travel Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 274 
 
AN ACT 
To provide for reimbursement for the use of modern travel services by Federal employees traveling on official Government business, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Modernizing Government Travel Act. 2.Federal employee reimbursement for use of modern travel services (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of General Services shall prescribe regulations under section 5707 of title 5, United States Code, to provide for the reimbursement for the use of a transportation network company or innovative mobility technology company by any Federal employee traveling on official business under subchapter I of chapter 57 of such title, except that the Director of the Administrative Office of the United States Courts shall prescribe such regulations with respect to employees of the judicial branch of the Government. 
(b)DefinitionsIn this section: (1)Innovative mobility technology companyThe term innovative mobility technology company means an organization, including a corporation, limited liability company, partnership, sole proprietorship, or any other entity, that applies technology to expand and enhance available transportation choices, better manages demand for transportation services, or provides alternatives to driving alone. 
(2)Transportation network companyThe term transportation network company— (A)means a corporation, partnership, sole proprietorship, or other entity, that uses a digital network to connect riders to drivers affiliated with the entity in order for the driver to transport the rider using a vehicle owned, leased, or otherwise authorized for use by the driver to a point chosen by the rider; and 
(B)does not include a shared-expense carpool or vanpool arrangement that is not intended to generate profit for the driver. 3.Report on transportation costsSection 5707(c) of title 5, United States Code, is amended to read as follows: 
 
(c) 
(1)Not later than November 30 of each year, the head of each agency shall submit to the Administrator of General Services, in a format prescribed by the Administrator and approved by the Director of the Office of Management and Budget— (A)data on total agency payments for such items as travel and transportation of people, average costs and durations of trips, and purposes of official travel; 
(B)data on estimated total agency payments for employee relocation; and (C)an analysis of the total costs of transportation service by type, and the total number of trips utilizing each transportation type for purposes of official travel. 
(2)The Administrator of General Services shall make the data submitted pursuant to paragraph (1) publicly available upon receipt. (3)Not later than January 31 of each year, the Administrator of General Services shall submit to the Director of the Office of Management and Budget, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate— 
(A)an analysis of the data submitted pursuant to paragraph (1) for the agencies listed in section 901(b) of title 31 and a survey of such data for each other agency; and (B)a description of any new regulations promulgated or changes to existing regulations authorized under this section.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
